Title: From James Madison to Edmund Pendleton, 28 October 1787
From: Madison, James
To: Pendleton, Edmund


Dear Sir
New York Octr. 28. 1787.
I have recd. and acknowledge with great pleasure your favor of the 8th. instt. The remarks which you make on the Act of the Convention appear to me to be in general extremely well founded. Your criticism on the clause exempting vessels bound to or from a State from being obliged to enter &c in another is particularly so. This provision was dictated by the jealousy of some particular States, and was inserted pretty late in the Session. The object of it was what you conjecture. The expression is certainly not accurate. Is not a religious test as far as it is necessary, or would operate, involved in the oath itself? If the person swearing believes in the supreme Being who is invoked, and in the penal consequences of offending him, either in this or a future world or both, he will be under the same restraint from perjury as if he had previously subscribed a test requiring this belief. If the person in question be an unbeliever in these points and would notwithstanding take the oath, a previous test could have no effect. He would subscribe it as he would take the oath, without any principle that could be affected by either.
I find by a letter from Mr. Dawson that the proposed Constitution is receivd by the Assembly with a more prompt & general approbation than could well have been expected. The example of Virginia will have great weight, and the more so, as the disagreement of the deputation, will give it more the appearance of being the unbi[a]ssed expression of the Public mind. It would be truly mortifying if any thing should occur to prevent or retard the concurrence of a State which has generally taken the lead on great occasions. And it would be the more so in this case as it is generally believed that nine of the States at least will embrace the plan, and consequently that the tardy remainder must be reduced to the dilemma of either shifting for themselves, or coming in without any credit for it. There is great reason to believe that the Eastern States, R. Island excepted, will be among the foremost in adopting the system. No particular information is yet received from N. Hampshire. The presumptive evidence of its good disposition however is satisfactory. The Legislature of Massts. is now sitting, and letters from good authority, say that every thing goes well. Connecticut has unanimously called a Convention, and left no room to doubt her favorable disposition. This State has long had the character of being antifederal. Whether she will purge herself of it on this occasion, or not, is yet to be ascertained. Most of the respectable characters are zealous on the right side. The party in power is suspected on good grounds to be on the wrong one. N. Jersey adopts eagerly the Constitution. Penna. is considerably divided; but the majority are as yet clearly with the Convention. I have no very late information from Maryland. The reports are that the opposition will make no great figure. Not a word has been heard from the States South of Virginia, except from the lower parts of N. Carola. where the Constitution was well received. There can be little doubt I think that the three Southern States will go right unless the conduct of Virginia were to mislead them.
I inclose two of the last Newspapers of this place, to which I add one of Philadelphia, containing the report of a late important decision of the supreme Court there. If the report be faithful, I suspect it will not give you a high idea of the Chancery knowledge of the Cheif Justice. I am Dear Sir with sincere affection Yr. Obedt. friend & servt.
Js. Madison Jr.
